Citation Nr: 0526322	
Decision Date: 09/26/05    Archive Date: 10/05/05

DOCKET NO.  03-08 500	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disorders.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1953 to April 1955.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a November 
2002 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Boise, Idaho, which denied the 
veteran's claim for entitlement to a TDIU.    


FINDING OF FACT

On September 1, 2005, the Board was notified by the 
Department of Veterans Affairs (VA) Regional Office, Boise, 
Idaho, that the veteran died on July [redacted], 2005.  


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2004). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2004).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2004).
ORDER

The appeal is dismissed.



		
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


